Citation Nr: 0321742	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-18 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from March 1993 to October 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The RO denied the veteran's claims for service 
connection for left leg, low back, and visual disabilities, 
as well as for thalassemia and carpal tunnel syndrome (CTS).  
In May 1998, he testified at a personal hearing at the RO 
before a Member of the Board (Veterans Law Judge (VLJ)).  
That type of hearing is called a Travel Board hearing.  And 
during that hearing, the veteran and his representative 
withdrew the veteran's substantive appeal as to the issues of 
service connection for a visual disability and for 
thalassemia.  As such, those claims are no longer in 
appellate status, before the Board.  38 C.F.R. § 20.204(b), 
(c) (2002).  

In February 1999, the Board remanded the case to the RO for 
additional development of evidence.  The RO subsequently, in 
an April 2003 decision, granted service connection for 
degenerative disc disease of the lumbar spine, patellofemoral 
syndrome of the left knee, and residuals of a left ankle 
sprain.  So the only remaining issue for appellate review by 
the Board is entitlement to service connection for carpal 
tunnel syndrome.  

REMAND

We note that the Veterans Law Judge who conducted the May 
1998 hearing is no longer employed at the Board.  So the 
Board sent the veteran a letter in July 2003 asking him 
whether he wanted another hearing before the Veterans Law 
Judge who will ultimately decide his appeal.  See 38 C.F.R. 
§ 20.707 (2002).  He responded later in July 2003, indicating 
that he wants another hearing before a Veterans Law Judge 
sitting at the RO (i.e., another Travel Board hearing).  
Thus, another Travel Board hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2002).

Accordingly, the case is remanded to the RO for the following 
action: 

Schedule the veteran for another Travel 
Board hearing at the earliest 
opportunity.  Notify him of the date, 
time, and location of his hearing.  Put a 
copy of the notification letter in his 
claims file  If, for whatever reason, he 
changes his mind and decides that he no 
longer wants a hearing, also document 
that in his claims file.

Thereafter the case should be returned to the Board after 
compliance with all appropriate appellate procedures.  No 
action is required of the veteran until he receives further 
notice.  In requesting the above action, the Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case pending completion of the requested 
development.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




